Citation Nr: 1628511	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  14-27 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased rating for residuals left knee injury, postoperative, with degenerative joint disease (DJD), rated as 10 percent disabling.

2. Entitlement to an increased rating for distal amputation second and third toes and laceration injury right great toe with DJD, rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1977 to May 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that Veteran submitted a notice of disagreement with respect to several claims denied in the April 2013 rating decision, and those issues were addressed in a June 2014 statement of the case.  See May 2013 Notice of Disagreement.  However, the Veteran limited his appeal to the issues listed above in his July 2014 VA Form 9.  Consequently, these are the only issues before the Board on this appeal, notwithstanding certification of one of the claims as to which a substantive appeal was not filed.  See 38 C.F.R. § 20.202 (2015) (allowing substantive appeal to specifically indicate issues being appealed); 38 C.F.R. § 19.35 (2015) (certification is used for administrative purposes and does not confer or deprive the Board of jurisdiction over an issue).


FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's left knee disability has been manifested by slight limitation of flexion and degenerative arthritis.

2. Throughout the appeal period, the Veteran's distal amputation second and third toes and laceration injury right great toe with DJD has manifested as a moderate, not moderately severe, injury.

CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for residuals left knee injury, postoperative, with DJD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260 (2015).

2. The criteria for a rating in excess of 10 percent for distal amputation second and third toes and laceration injury right great toe with DJD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA's duty to notify has been satisfied through a notice letter dated October 2012, which fully addressed all notice elements.  Specifically, this letter informed the Veteran of what evidence was required to substantiate his claims for increased ratings, of the Veteran's and VA's respective duties for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notices.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran related to the claims decided herein have also been obtained.  The Veteran was afforded a VA examination in March 2013.  The Board finds that this examination is adequate for the purposes of the evaluating the Veteran's disabilities, as it involved a review of the Veteran's pertinent medical history as well as a clinical examination of the Veteran, and provided findings responsive to the applicable rating criteria, as shown by the discussion below.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Merits

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

A. Left Knee

The Veteran's left knee disability is rated as 10 percent disabling under Diagnostic Code (DC) 5010-5260.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).

Traumatic arthritis, pursuant to DC 5010, is to be rated as degenerative arthritis under DC 5003, which is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  When limitation of motion is noncompensable, under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint group or group of joints affected by limitation of motion to be combined, not added.  Id.

DC 5260 provides the criteria for limitation of flexion of the knee.  Limitation of flexion of the knee to 60 degrees warrants a noncompensable evaluation.  Limitation of flexion to 45 degrees will result in the assignment of a 10 percent rating.  Limitation of flexion to 30 degrees warrants a 20 percent evaluation and limitation of flexion to 15 degrees warrants a maximum schedular evaluation of 30 percent.  Id.

Under DC 5261, limitation of extension of the knee to 5 degrees warrants a noncompensable evaluation.  Limitation of extension of the knee to 10 degrees warrants a 10 percent evaluation; to 15 degrees warrants a 20 percent evaluation; and to 20 degrees warrants a schedular evaluation of 30 percent.  A limitation of extension to 30 degrees warrants a 40 percent evaluation.  A limitation of extension to 45 degrees warrants a 50 percent rating.  Id.

Separate ratings under DC 5260 (limitation of flexion) and DC 5261 (limitation of extension) may be assigned for disability of the same joint.  See VAOPGCPREC 9-04.  According to VA regulations, normal range of motion of the knee is from zero degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II.

When evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran was afforded a VA examination in March 2013.  There, the Veteran reported Synvisc injections to his left knee to treat constant pain.  He also reported taking Naproxen for left knee pain.  The Veteran denied flare-ups of his left knee disability.  Flexion was to 110 degrees with pain at 0 degrees.  There was no limitation of extension and no pain on extension.  Repetitive-use testing did not reveal any further limitation of flexion and no limitation of extension.  Functional loss in the form of lessened movement, weakened movement and pain on movement was noted.  Muscle strength testing was normal.  Joint stability testing was normal.  There was no evidence of recurrent patellar subluxation or dislocation.  No total joint replacement was noted.  Arthroscopic surgeries in 1985, 1987 and 1992 were noted.  Residual surgical scars were noted, but the examiner explained that no scar was painful or unstable and the total area of any scar was less than 39 square centimeters.  Degenerative or traumatic arthritis was shown on X-rays.  

A July 2013 VA treatment record notes left knee pain rated as 6 out of 10.  Synvisc injections and Naproxen were noted.  The use of knee braces was noted.  Left knee range of motion as 5-110 degrees was noted.  Arthritis was also noted.

Other VA treatment records note treatment for left knee pain.

A rating in excess of 10 percent is not warranted.  The evidence of record indicates no ankylosis (DC 5256), no subluxation or lateral instability (DC 5257), no dislocated or removal of cartilage (DCs 5258, 5259), no tibia or fibula disorders (DC 5262), and no genu recurvatum (DC 5263). As such, these alternative diagnostic codes need not be addressed.

Under DC 5260, there is no evidence that the Veteran experiences limitation of flexion to 30 degrees, as required for a 20 percent rating under that DC.  Likewise, there is no evidence of any limitation of extension of the left knee, let alone extension limited to 15 degrees as is required for a 20 percent rating under DC 5261.

Even when considering any functional loss due to pain or flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59 the Veteran's left knee disability does not meet the criteria for a higher rating under DC 5260 or 5261.  To that end, the Veteran denied flare-ups of his left knee disability at the March 2013 VA examination.  Further, while the Veteran reported pain on flexion at the VA examination, such pain did not result in impairment of flexion to any degree on examination.  Indeed, the Veteran was able to flex his left knee 110 degrees initially and after repetitive-use testing, the Veteran was still able to flex to 110 degrees.  Simply, there was no further limitation of flexion due to pain or repetitive use.  There is no evidence of limitation to flexion to 30 degrees, as required for a 20 percent rating under DC 5260.  Additionally, as discussed above, there is no limitation of left knee extension or even pain on extension, rendering a 20 percent rating under DC 5261 not appropriate.

Rather, the evidence of record shows that the Veteran experiences degenerative arthritis with some limitation of flexion.  Under DCs 5003 and 5010, a 10 percent rating is appropriate for the Veteran's left knee disability.

The Board acknowledges that the Veteran may require a total left knee replacement in the future.  See VA Form 9. However, the Board cannot assign an increased rating because of what may occur in the future.  The Board is sympathetic to the Veteran's argument, and the Veteran may file a claim for an increased rating when he undergoes such surgery, as he did when he underwent right knee surgery.  However, for the reasons explained above, a rating in excess of 10 percent is not warranted at this time.

Finally, the Board has considered whether a separate compensable rating is warranted for residual scars of the left knee. The March 2013 VA examiner, however, explained that the Veteran's left knee scars were not painful and/or unstable and the total area of those scars was not greater than 39 square centimeters (6 square inches) each.  As such, a separate, compensable rating for the residual scar is not appropriate.  See 38 C.F.R. § 4.118, DCs 7801-7805.




B. Distal Amputation

The Veteran's residuals of his right great toenail removal have been rated as 10 percent disabling under Diagnostic Code 5284. 

Under Diagnostic Code 5284, other foot injuries are rated 10 percent when moderate, 20 percent when moderately severe, and 30 percent when severe. 

The words "moderate," "moderately severe," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

The Veteran was afforded a VA examination in March 2013.  There, it was noted that the Veteran underwent a distal amputation of the second and third toes on the right in the 1980s.  The Veteran reported phantom pain in his second and third toes and that pain and sensitivity increased with cold weather.  The Veteran reported taking Naproxen for pain.  The Veteran also reported that he wears orthopedic shoes to lessen pain.  It was noted that the amputation was without removal of the metatarsal head.  Degenerative arthritis of the right great toe was noted.  The examiner stated that the Veteran's disability causes no functional impact.

VA treatment records note right toe pain.  The Veteran reported that his toes are numb, sensitive to the touch, and unsightly.  See VA Form 9.

A rating in excess of 10 percent is not warranted.  The Veteran indicated on the March 2013 VA examination that he experiences phantom pain and sensitivity that increased with cold weather.  The Veteran has also reported numbness and unsightliness.  The VA examiner found that the amputation did not impact the Veteran's ability to work.  These symptoms do not more nearly approximate the moderately severe injury required for a 20 percent rating for other foot injuries.  The fact that the Veteran did not describe any impact from the pain and other symptoms that caused significant interference with work or daily life and the VA examiner's finding of lack of impact on ability to work are significant because disability ratings are generally based on how the disability adversely affects the ability to function in daily life including employment.  38 C.F.R. § 4.1.  In addition, the Board notes that while DJD of the right great toe has been shown, such a finding does not allow for a compensable rating under DC 5003, as only one group of minor joints in the right foot is involved.  See 38 C.F.R. § 4.71a, DC 5003; Spicer v. Shinseki, 752 F.3d 1367, 1371 (Fed. Cir. 2014).

Finally, the Board notes a scar associated with the service-connected distal amputation.  That scar is already service-connected.  The Veteran elected not to appeal the RO's denial of an increased rating for that scar.  See VA Form 9.  As the Veteran has expressed satisfaction with that rating, the Board will not determine whether a higher rating is appropriate for the associated scar.

C. Other Considerations

The record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected disabilities on appeal.  With respect to the distal amputations, DC 5284 contemplates foot injuries based on the level of severity of such.  The terms moderate, moderately severe, and severe are broad enough to encompass of the symptoms indicated.  Similarly, with respect to the left knee disability, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Moreover, pain is contemplated in the rating criteria for all musculoskeletal disabilities, and therefore it does not need to be identified in each individual code to indicate its inclusion.  38 C.F.R. § 4.59 (2015); Burton v. Shinseki, 25 Vet.App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis).  Thus, the effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule, and consideration of whether the Veteran's disability pictures exhibit other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In addition, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, the March 2013 VA examiner stated that neither the Veteran's left knee disability nor the distal amputation impacted the Veteran's ability to work.  There is no evidence to the contrary.  As such, the issue of entitlement to a TDIU is not raised by the record.

ORDER

A rating in excess of 10 percent for residuals left knee injury, postoperative, with DJD is denied.

A rating in excess of 10 percent for distal amputation second and third toes and laceration injury right great toe with DJD is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


